DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Documents in the IDS filed 12/06/2018 are crossed out because they are duplicates within the same IDS.

Specification
The abstract of the disclosure is objected to because of undue length (i.e. exceeding 150 words) and legal phraseology (i.e. “said”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informalities:  the phrase “the step of building of” in line 2 should instead be written as –the step of building— for grammatical clarity.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “the step of building of” in line 2 should instead be written as –the step of building— for grammatical clarity.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “the step of building of” in line 2 should instead be written as –the step of building— for grammatical clarity.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrases “the step of building of” in lines 3 and 6 should instead be written as –the step of building— for grammatical clarity.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the additional spacing between “semi-” and “finished” in line 4 should be removed.  Appropriate correction is required.

Claim 27 is objected to because of the following informalities:  the phrase “said nk different elementary semi-finished products, each comprise” in line 15 should instead be written as –of said nk different elementary semi-finished products, each comprise-- for grammatical clarity.  Appropriate correction is required.

Claim 35 is objected to because of the following informalities:  the phrase “the step of building of” in line 2 should instead be written as –the step of building— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-4, 6-7, 9-12, 27-28, 30-31, and 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “each tyre size” in line 2 is unclear. It is unclear which tyre sizes are being referred to here. Does this mean each tyre size of all possible tyre sizes known in the tyre manufacturing industry, or does this refer to some other set of a variety of tyre sizes short of every possible tyre size known in the tyre industry? For the purposes of examination, the examiner assumes either interpretation will satisfy the claim limitation. 
Regarding claim 1, the phrase “a green tyre” in line 7 is unclear. It is unclear if this is referring to the same green tyre previously disclosed in line 5, or to a new and different green tyre. For the purposes of examination, the examiner assumes either interpretation will satisfy the claim limitation. 

Claims 2-4, 6-7, and 9-12 are indefinite by dependence on claim 1. 

Regarding claim 3, the phrase “the tread band” in line 3 is unclear. It is unclear if this is referring back to the tread band previously disclosed, or to a new and different tread band. For the purposes of examination, the examiner assumes either interpretation will satisfy the claim limitation.
Claim 4 is indefinite by dependence on claim 3. 

Regarding claim 6, the dependency of claim 6 is unclear because it requires “[t]he method according to claim 6”. For the purposes of examination, the examiner assumes claim 6 depends from claim 1.
Claim 7 is indefinite by dependence on claim 6. 

Regarding claim 9, the phrase “said at least one first and one second elementary semi-finished products” in lines 3-4 is unclear. Claim 1 requires “at least one first feeding unit of a first elementary semi-finished product and one second feeding unit of a second elementary semi-finished product”, thus there is only disclosed a singular first elementary semi-finished product (wherein at least one first feeding unit uses the first elementary semi-finished product) and a singular second elementary semi-finished product (wherein one second feeding unit uses the second elementary semi-finished product). Thereby, it is unclear what is meant by at least one first elementary semi-finished product and one second elementary semi-finished product. For the purposes of examination, the examiner assumes that these refer, respectively, to each first elementary semi-finished product in each first feeding unit and the second elementary semi-finished product in the second feeding unit. 
Claim 10 is indefinite by dependence on claim 9. 

Regarding claim 10, the phrase “said at least one first and one second elementary semi-finished products” in line 3 is unclear. Claim 1 requires “at least one first feeding unit of a first elementary semi-finished product and one second feeding unit of a second elementary semi-finished product”, thus there is only disclosed a singular first elementary semi-finished product (wherein at least one first feeding unit uses the first elementary semi-finished product) and a singular second elementary semi-finished product (wherein one second feeding unit uses the second elementary semi-finished product). Thereby, it is unclear what is meant by at least one first elementary semi-finished product and one second elementary semi-finished product. For the purposes of examination, the examiner assumes that these refer, respectively, to each first elementary semi-finished product in each first feeding unit and the second elementary semi-finished product in the second feeding unit. 


Regarding claim 11, the phrases “the corresponding feeding units” in line 4 and “the corresponding work stations” in line 5 lack sufficient antecedent basis. 

Regarding claim 27, the phrase “each tyre size” in line 2 is unclear. It is unclear which tyre sizes are being referred to here. Does this mean each tyre size of all possible tyre sizes known in the tyre manufacturing industry, or does this refer to some other set of a variety of tyre sizes short of every possible tyre size known in the tyre industry? For the purposes of examination, the examiner assumes either interpretation will satisfy the claim limitation. 
Claims 28, 30-31, and 33-38 are indefinite by dependence on claim 27. 

Regarding claim 34, the phrase “the corresponding k-th work stations” in line 5 lacks sufficient antecedent basis. 

k different elementary semi-finished products into each of a k-th work station, wherein k ranges from 1 to m”. In other words, there may either be one k-th work station, or there may be a plurality. Claim 37 requires a singular k-th work station that is different from another k-th work station, thereby implying that there are a plurality of k-th work stations, and thus it is unclear what “the k-th work station” is referring to. For the purposes of examination, the examiner assumes it may be any of the k-th work stations.  

Regarding claim 38, the phrase “the k-th work station” in lines 3-4 is unclear. It is unclear because claim 27 requires “feeding nk different elementary semi-finished products into each of a k-th work station, wherein k ranges from 1 to m”. In other words, there may either be one k-th work station, or there may be a plurality. Claim 38 requires a singular k-th work station that is different from all remaining work stations, thereby implying that there are a plurality of k-th work stations, and thus it is unclear what “the k-th work station” is referring to. For the purposes of examination, the examiner assumes it may be any of the k-th work stations.  
Regarding claim 38, the phrase “the remaining elementary semi-finished products” in line 3 lacks sufficient antecedent basis. 

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “[t]he method according to claim 6” in line 1 and thereby claim 6 is dependent upon claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6-7, 9-12, 27-28, 30-31, 33-35, and 37-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sergel et al. (EP 776756, see updated machine translation provided) (of record) and Caretta et al. (US 2003/0170336) (of record).

Regarding claims 1 and 27, Sergel discloses a method for building different types of green tyres for vehicle wheels for each tyre size in a building plant comprising a plurality of work stations (Fig. 1: 4-11) ([0004], [0028]), the method comprising: building a carcass structure of a green tyre (Fig. 1: 1), said carcass structure comprising at least one carcass ply (Fig. 1: 5) and a pair of annular anchoring structures (Fig. 1: 7) ([0019]); and building a crown structure of a green tyre (Fig. 1: 2), said crown structure comprising at least one belt structure (Fig. 1: 10, 11) and a tread band (Fig. 1: 8) ([0019]). 

However, Sergel does not expressly recite that said at least one first and one second elementary semi-finished products (i.e. said nk different elementary semi-finished products) are different from one another by at least one of: a type of elastomeric material, a density of cords, and a type of cord, and thus also does not recite feeding nk different elementary semi-finished products into each of at least two work stations (i.e. a k-th work station, wherein k ranges from 1 to m). 
Caretta teaches a method for building different types of green tyres for vehicle wheels for each tyre size in a building plant comprising a plurality of work stations (Fig. 1: 6-10), wherein in each of at least two work stations (Fig. 1: 6-10), at least one first and one second elementary semi-finished products (i.e. said nk different elementary semi-finished products) (Fig. 1: see how each work station 6-10 has 2 or more feeding units with different respective components within, i.e. 61-63 in 6, 71-73 in 7, 81-83 in 8, 91-92 in 9, and 101-102 in 10) are different from one another by at least one of: a type of elastomeric material and a type of cord ([0078], [0080]-[0081], [0095]-[0098]). In this manner, it is possible to facilitate the sequential assembly of the various structural components in the predetermined order ([0078]). Consequently, three tyres, even if they are of different types from each other, can be treated simultaneously in the respective work station ([0078]). Therefore, Caretta teaches feeding nk different elementary semi-finished products into each of at least two work stations (i.e. a k-th work station, wherein k ranges from 1 to m). One of ordinary skill in the art at the time of the claimed invention would have found it obvious to modify Sergel in order to provide that said at least one first and one second elementary 
Sergel further discloses building, in each of said at least two work stations (i.e. in each k-th work station) (Fig. 1: 4-8, 10-11), at least one portion of a structural component of the tyre processed starting from at least one of said first (Fig. 1: 29a, 30a, 32a, 34a, 36a, 37a, 39a, 40a) and second (Fig. 1: 29b, 30b, 32b, 34b, 36b, 37b, 39b, 40b) elementary semi-finished products (i.e. at least one elementary semi-finished product selected from said nk elementary semi-finished products fed into the work station itself). In other words, Sergel discloses that said different types of green tyres for each size are equal to Πk=1,m nk, wherein m and each nk are greater than or equal to 2, 2 (i.e. nk) is the number of different elementary semi-finished products fed into each (i.e. the k-th) work station of said 7 (i.e. m) work stations. 
Sergel further discloses that the carcass ply is made from rubber (i.e. elastomeric material) with reinforcement members of known type (e.g. cords) ([0020]). Thus, the at least one first and one second elementary semi-finished products (i.e. said nk different elementary semi-finished products) (Fig. 1: from feeding units 34a, 34b in station 5 for forming the carcass ply) each comprise elongated elements of elastomeric material having at least one textile or metal reinforcing cord therein ([0020]). 

Regarding claim 2, Sergel further discloses the step of building of at least one portion of a structural component of the tyre, in each of said at least two work stations (Fig. 1: 4-7 or 10-11) comprises: applying a first belt strip (Fig. 1: 11) ([0019], [0024]); applying a second belt strip (Fig. 1: 10) in a position radially external to said first belt strip ([0019], [0025]); applying a bandage (i.e. at least one first layer of textile or metal cords), arranged circumferentially in a position radially external to the second belt strip, 

Regarding claim 3, Caretta further teaches building a tread band through winding of at least one continuous elongated element of elastomeric material on a surface of the belt, which is a surface that is radially external to a forming drum, so as to form coils ([0081]). 

Regarding claim 6, Sergel further discloses the step of building of the carcass structure of the tyre processed is carried out on a first forming drum (Fig. 1: 16) in at least one carcass structure building line (Fig. 1: 1) ([0019]-[0022]); and the step of building of the crown structure of the tyre processed is carried out on at least one second forming drum (Fig. 1: 13) in at least one crown structure building line (Fig. 1: 2) ([0024]-[0027]).

Regarding claim 7, Sergel further discloses toroidally shaping the carcass structure by assembling the carcass structure with the crown structure in at least one assembling and shaping work station (Fig. 1: 3) of the tyre processed ([0019]-[0022], [0024]-[0028]), wherein each carcass structure is associated with a respective first forming drum on which said carcass structure is built, until the end of the assembling and shaping of the tyre processed (Fig. 1: see how drum 16 on which the carcass is built in carcass building line 1 moves into merging device 3 with the carcass to the end of assembling and shaping after joining with the belt built in belt line 2 on drum 13) ([0019]-[0022], [0039]).

Regarding claim 9, Sergel further discloses arranging said at least one first and one second elementary semi-finished products in an elementary semi-finished products arranging line (Fig. 1: 29a, 

Regarding claim 10, Sergel further discloses transferring said at least one first and one second elementary semi-finished products into respective temporary storage units (Fig. 1: 28a, 28b, 31a, 31b, 33a, 33b, 35a, 35b, 41a, 41b, 43a, 43b, 44a, 44b) ([0019], [0023], [0033]).

Regarding claim 11, Sergel further discloses transferring said at least one first and one second elementary semi-finished products from temporary storage units (Fig. 1: 28a, 28b, 31a, 31b, 33a, 33b, 35a, 35b, 41a, 41b, 43a, 43b, 44a, 44b) into corresponding feeding units (Fig. 1: 29a, 29b, 30a, 30b, 32a, 32b, 34a, 34b, 36a, 36b, 37a, 37b, 39a, 39b, 40a, 40b) of corresponding work stations (Fig. 1: 4-8, 10-11) ([0019], [0023], [0033]).

Regarding claim 12, Caretta further teaches transferring the tyres processed from one work station to the next work station by at least one robotized arm (Fig. 1: R1-R8) ([0041], [0061]), wherein the said robotic arms advantageously support the said toroidal supports so that they project, in other words by gripping them at only one side on the axis of rotation, thus enabling the various components to be deposited over the whole of the axial extension of the support which has a curvature with two bends ([0063]). One of ordinary skill in the art at the time of the claimed invention would have found it obvious to further modify Sergel in order to provide transferring the tyres processed from one work station to the next work station by at least one robotized arm as is generally known to be advantageous in the tire tread art as taught by Caretta.  



Regarding claim 30, Sergel further discloses that there may be two feeding units (Fig. 1: 29a, 29b, 30a, 30b, 32a, 32b, 34a, 34b, 36a, 36b, 37a, 37b, 39a, 39b, 40a, 40b) in each work station (Fig. 1: 4-8, 10-11) for delivering a respective elementary product, thereby nk is equal to 2 in each k-th work station. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the value of nk.  

Regarding claim 31, Sergel further discloses that there may be more than two feeding units (Fig. 1: 29a, 30a, 29b, 30b) in at least one work station (Fig. 1: 7), thereby at least one nk of a k-th work station may be greater than or equal to 3. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the value of nk.  

Regarding claim 33, Sergel further discloses transferring said elementary semi-finished products, arranged in an elementary semi-finished products arranging line, into respective temporary storage units (Fig. 1: 28a, 28b, 31a, 31b, 33a, 33b, 35a, 35b, 41a, 41b, 43a, 43b, 44a, 44b) ([0019], [0023], [0033]).

k elementary semi-finished products from temporary storage units (Fig. 1: 28a, 28b, 31a, 31b, 33a, 33b, 35a, 35b, 41a, 41b, 43a, 43b, 44a, 44b) into corresponding semi-finished product feeding units (Fig. 1: 29a, 29b, 30a, 30b, 32a, 32b, 34a, 34b, 36a, 36b, 37a, 37b, 39a, 39b, 40a, 40b) of corresponding k-th work stations (Fig. 1: 4-8, 10-11) ([0019], [0023], [0033]).

Regarding claim 35, Sergel discloses providing the components on to drums, which one of ordinary skill would reasonably expect requires winding at least one continuous elongated element of elastomeric material onto a surface radially external to a forming drum to form coils. Caretta further teaches building a tread band through winding of at least one continuous elongated element of elastomeric material on a surface of the belt, which is a surface that is radially external to a forming drum, so as to form coils ([0081]).

Regarding claim 37, Sergel further discloses that each elementary semi-finished product fed into the k-th work station is different from each elementary semi-finished product fed into a different k-th work station (Fig. 1: see how each work station 4-11 has its own respective feeding units 29-40 that supply different components, e.g. inner liner in 6 or carcass ply in 5 or tread in 8, and thereby each work station is fed a different elementary semi-finished product).

Regarding claim 38, Sergel further discloses that each elementary semi-finished product fed into the k-th work station is different from all of the remaining elementary semi-finished products fed into remaining work stations of m work stations (Fig. 1: see how each work station 4-11 has its own respective feeding units 29-40 that supply different components, e.g. inner liner in 6 or carcass ply in 5 or tread in 8, . 

Claims 4 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sergel et al. (EP 776756, see updated machine translation provided) (of record) and Caretta et al. (US 2003/0170336) (of record) as applied to claims 1 and 35 above, and further in view of Mafune et al. (US 2008/0283166) (of record).

Regarding claim 4, Caretta further teaches that the tread may be at least one elastomeric strip element ([0081]), thereby implying that there may be a plurality of elastomeric strip elements greater than one. However, modified Sergel does not expressly recite that the step of building of said tread band is carried out through the use of at least two continuous elongated elements of different elastomeric materials.
Mafune teaches a method of manufacturing a tire, wherein the tread is formed by winding two rubber tapes (Fig. 2: Sa, Sb), which may be the same or different rubber compounds ([0037]-[0038]). One of ordinary skill in the art at the time of the claimed invention would have found it obvious to further modify Sergel in order to provide that the feeding devices provide two different rubber compounds, rather than the same one, for winding the tread as is generally known in the tire tread art as taught by Mafune.  

Regarding claim 36, modified Sergel does not expressly recite that said continuous elongated elements are two and each comprises a different elastomeric material.
Mafune teaches a method of manufacturing a tire, wherein the tread (i.e. structural component of the tyre) is formed by winding two rubber tapes (i.e. at least one continuous elongated element of elastomeric material) (Fig. 2: Sa, Sb), which may be the same or different rubber compounds ([0037]-

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.